Further, Hustwit did not respond to inquiries from the State Bar or file a

                timely and proper answer. Based on this information, the State Bar filed

                a complaint alleging violations of the following rules of professional

                conduct: RPC 1.4 (communication), RPC 1.5 (fees), RPC 1.15 (safekeeping

                property), RPC 8.1(b) (bar admission and disciplinary matters), and RPC

                8.4 (misconduct). Hustwit was served with the complaint and notice of the

                hearing date and time, but he did not appear at the hearing. The panel

                concluded that the violations alleged in the complaint were established by

                clear and convincing evidence.

                            This court's automatic review of a disciplinary panel's findings

                and recommendations is de novo. SCR 105(3)(b); In re Discipline of Stuhff,

                108 Nev. 629, 633, 837 P.2d 853, 855 (1992). "Although the

                recommendations of the disciplinary panel are persuasive, this court is not

                bound by the panel's findings and recommendation, and must examine the

                record anew and exercise independent judgment."         In re Discipline of

                Schaefer, 117 Nev. 496, 515, 25 P.3d 191, 204 (2001). The State Bar has

                the burden of showing by clear and convincing evidence that Huswit

                committed the violations charged. In re Discipline of Drakulich, 111 Nev.

                1556, 1566, 908 P.2d 709, 715 (1995). After reviewing the record of the

                disciplinary proceedings in this matter, we conclude that clear and




SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 19471.
                     convincing evidence supports the panel's findings that Hustwit committed

                     violations of RPC 1.4, 1.5, 1.15, 8.1(b),' and 8.4.

                                  When imposing discipline on an attorney who is not licensed

                     in this state, sanctions must be tailored accordingly.     In re Discipline of

                     Droz, 123 Nev. 163, 168, 160 P.3d 881, 884 (2007). Appropriate sanctions

                     in such circumstances include injunctive relief, fines, and payments of

                     costs.   Id. at 168, 160 P.3d at 884-85. We conclude that the panel's

                     recommended discipline in this matter is appropriate considering the

                     aggravating factors (dishonest or selfish motive, a pattern of misconduct,

                     multiple offenses, bad faith obstruction of the disciplinary proceeding,

                     refusal to acknowledge the wrongful nature of the conduct, substantial

                     experience in the practice of law, indifference to making restitution, illegal

                     conduct), SCR 102.5(1), and the mitigating factor (lack of prior disciplinary

                     history), SCR 102.5(2), identified by the panel.

                                  Accordingly, William A. Hustwit is hereby permanently

                     enjoined from the practice of law in Nevada. Further, he is required to (1)

                     pay restitution to Premiere One Holdings in the amount of $451,000, (2)

                     pay $50,000 to the State Bar of Nevada Client Security Fund, and (3) pay



                           "Based on the panel's factual findings concerning Hustwit's failure
                     to respond to inquiries from the State Bar and his submission of an
                     untimely and unverified answer, it appears that the panel's conclusion
                     that Hustwit violated RPC 8.1(a) is a typographical error and that it
                     intended to find a violation of RPC 8.1(b), for which there is clear and
                     convincing evidence in the record to establish a violation.


SUPREME COURT
        OF
     NEVADA
                                                             3
(0) 1947A    .4e4w
                 the costs and staff salaries associated with the disciplinary proceedings

                 within 30 days of his receipt of the State Bar's bill of fees and costs. 2

                               It is so ORDERED.




                                                                  , C.J.
                                           Hardesty -


                                                               3-DeLA..". kas                 J.
                                                              Douglas A



                                                              Saitta


                                                                                              J.
                 Gibbons



                 cc: Chair, Southern Nevada Disciplinary Board
                      William A. Hustwit
                      Bar Counsel, State Bar of Nevada
                      Kimberly Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Office, United States Supreme Court




                       2 Thepanel also recommended that Hustwit refrain from providing
                 any pro-bono services for a two-year period. However, the permanent
                 injunction will preclude him from providing any legal services, including
                 pro-bono services, in Nevada and therefore that condition is unnecessary.


SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e